SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 001-09335 SCHAWK, INC. (Exact name of Registrant as specified in its charter) Delaware 66-0323724 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 1695 South River Road Des Plaines, Illinois (Address of principal executive office) (Zip Code) 847-827-9494 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesþ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesþo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company:See the definitions of “large accelerated filer,” “ accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filerþ Non-accelerated filero Smaller reporting companyo (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Securities Act). Yeso No þ The number of shares of the Registrant’s Common Stock outstanding as ofApril 27, 2012 was 25,841,446 SCHAWK, INC. INDEX TO QUARTERLY REPORT ON FORM 10-Q March 31, 2012 TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION Item 1. Consolidated Financial Statements Consolidated Balance Sheets as of March 31, 2012 (unaudited) and December 31, 2011 3 Consolidated Statements of Comprehensive Income for the three months ended March 31, 2012 (unaudited) and March 31, 2011 (unaudited) 4 Consolidated Statements of Cash Flows for the three months ended March 31, 2012 (unaudited) and March 31, 2011 (unaudited) 5 Notes to Consolidated Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 26 Item 4. Controls and Procedures 26 PART II OTHER INFORMATION Item 1A. Risk Factors 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 6. Exhibits 27 Signatures 28 Ex-31.1 Section 302-Certification of Chief Executive Officer Ex-31.2 Section 302-Certification of Chief Financial Officer Ex-32 Section 906-Certification of Chief Executive Officer and Chief Financial Officer 2 Table of Contents PART I - FINANCIAL INFORMATION Item 1. Consolidated Financial Statements Schawk, Inc. Consolidated Balance Sheets (In thousands, except share amounts) March 31, December 31, (unaudited) Assets Current assets: Cash and cash equivalents $ $ Trade accounts receivable, less allowance for doubtful accounts of $1,955 at March 31, 2012 and $1,926 at December 31, 2011 Inventories Prepaid expenses and other current assets Income tax receivable Deferred income taxes Total current assets Property and equipment, less accumulated depreciation of $113,951 at March 31, 2012 and $109,925 at December 31, 2011 Goodwill, net Other intangible assets, net: Customer relationships Other Deferred income taxes Other assets Total assets $ $ Liabilities and stockholders’ equity Current liabilities: Trade accounts payable $ $ Accrued expenses Deferred income taxes Income taxes payable Current portion of long-term debt Total current liabilities Long-term liabilities: Long-term debt Deferred income taxes Other long-term liabilities Total long-term liabilities Stockholders’ equity: Common stock, $0.008 par value, 40,000,000 shares authorized, 30,945,995 and 30,766,517 shares issued at March 31, 2012 and December 31, 2011, respectively;25,883,654 and 25,703,125 shares outstanding at March 31, 2012 and December 31, 2011, respectively Additional paid-in capital Retained earnings Accumulated other comprehensive income, net Treasury stock, at cost, 5,062,341 and 5,063,392 shares of common stock at March 31, 2012 and December 31, 2011, respectively ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The Notes to Consolidated Financial Statements are an integral part of these consolidated statements. 3 Table of Contents Schawk, Inc. Consolidated Statements of Comprehensive Income (Unaudited) (In thousands, except per share amounts) Three Months Ended March 31, Net sales $ $ Cost of sales Gross profit Selling, general and administrative expenses Business and systems integration expenses Acquisition integration and restructuring expenses Foreign exchange loss Operating income (loss) ) Other income (expense): Interest income 16 18 Interest expense ) ) Income (loss) before income taxes ) Income tax provision (benefit) ) Net income (loss) $ ) $ Earnings (loss) per share: Basic $ ) $ Diluted $ ) $ Weighted average number of common and common equivalent shares outstanding: Basic Diluted Dividends per Class A common share $ $ Comprehensive income $ $ The Notes to Consolidated Financial Statements are an integral part of these consolidated statements. 4 Table of Contents Schawk, Inc. Consolidated Statements of Cash Flows Three Months Ended March 31, 2012 and 2011 (Unaudited) (In thousands) Cash flows from operating activities Net income (loss) $ ) $ Adjustments to reconcile net income to cash provided by (used in) operating activities: Depreciation Amortization Non-cash restructuring charge 65 87 Amortization of deferred financing fees 95 Gain realized on sale of property and equipment (9
